Montgomery, J.
Plaintiff sues to recover for damages sustained by reason of an injury incurred when about to board a train of cars on defendant’s track at a station called “Smith’s Creek,” on the evening of October 1.8, 1890. The sole negligence imputed to the defendant was a failure to properly light its station platform.
It appears by the testimony that the platform was 123-feet wide, and its extreme length 189 feet, extending from the baggage room, on one end, to the watercloset, on the other. The elevation above the track was 9 inches. The platform was lighted with a lamp, with a wick 1-3 or 2 inches wide. The size of the glass in the lamp was 133- by 17-3 inches, and the distance from the lamp to the place where the plaintiff received his injury was about 41 feet.
Plaintiff testifies that he was engaged in conversation with Dr. McDermid; that the doctor said, “There comes your train;” that plaintiff looked down the track, and saw the headlight; that he took a basket of eggs, which he intended to carry to the baggage car, in one hand, and a small satchel in the other, and started to go forward to where he thought the baggage car would stop; that, as he went away from the lamp, it was pretty dark. He stepped off the platform on the track, and was struck by the engine. Plaintiff further testifies:
“I did not know how long the train was. if I had, I might have waited, but I thought I would be sure and get up opposite the baggage car. I knew it was dark, but I thought I would be safe in going up there.”
*245The circuit judge was of the opinion that the negligence charged was not made out, and also that, if it should be assumed that there was negligence in lighting the platform, plaintiff’s own negligence contributed to the injury, and directed a verdict for the defendant. We are of the opinion that this direction was justified. The testimony is conflicting, it is true, as to whether the light was sufficient to light the whole platform for the whole distance of 189 feet, and the plaintiff’s own testimony ' was to the effect that it was dark as he went away from the light. It is next to incredible, however, that the light did not shine a distance of 40 feet. But, however, this may be, if the light failed to make his way clear, it was negligence for the plaintiff, knowing this fact, to deliberately take the chance of stepping off the platform in front of an approaching train. He "swears that he knew it was dark, but thought it would be safe. Knowing that it was dark, and knowing that the train was approaching, he could not speculate on the chance of making his way, in the absence of light, towards a place of known danger, and claim to be free from negligence contributing to the result which followed. If there was negligence of the company, it was discovered by plaintiff as a precedent condition, and yet he deliberately determined to take his chances. This is not a case of a defect in a way which one is bound to travel. It was, of course, known to plaintiff that this platform had an edge, and that, if he went far enough in the direction of it, he would step off; yet his testimony is that, knowing this, he took his chances, of keeping on the platform, and, in the darkness, stepped off. The fault was chiefly, if not wholly, his.
Judgment affirmed.
The other Justices concurred.